UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 97-4876

NEDELJKO BALAC,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 97-4910

RADOVAN DRAC,
Defendant-Appellant.

Appeals from the United States District Court
for the District of South Carolina, at Greenville.
Henry M. Herlong, Jr., District Judge.
(CR-97-257)

Submitted: April 28, 1998

Decided: May 18, 1998

Before MURNAGHAN and NIEMEYER, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Michele S. Nelson, Assistant Federal Public Defender, Greenville,
South Carolina; Michael Mackinnon, Greenville, South Carolina, for
Appellants. David Calhoun Stephens, Assistant United States Attor-
ney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Nedeljko Balac and Radovan Drac appeal from their convictions,
pursuant to guilty pleas, of aiding and abetting the use of a counterfeit
access device, in violation of 18 U.S.C. §§ 2, 1029(a)(1) (1994).
Balac, traveling through three states, purchased over $39,000 worth
of merchandise with four fraudulent credit cards; he was joined on
two of those days by Drac. Finding no error, we affirm.

Attorneys for the Appellants have filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), discussing three issues; neither
Balac nor Drac has filed a supplemental brief. First, Appellants ques-
tion the district court's compliance with Fed. R. Crim. P. 11 in taking
their guilty plea. Our review of the Rule 11 colloquy reveals that the
district court complied with Rule 11 except in one respect--it
neglected to inform the Appellants that they might be required to pay
restitution for the offense. We note, however, that the court did tell
the Appellants that they could face a fine of up to $250,000. Because
this potential fine far exceeded the amount of restitution actually
ordered by the district court, we find that the order of restitution was
neither a surprise nor unfairly prejudicial to the Appellants. See
United States v. Fentress, 792 F.2d 461, 465-66 (4th Cir. 1986). Thus,
the district court's error in failing to advise the Appellants of the pos-
sibility of restitution during the Rule 11 proceeding was harmless. See
Fed. R. Crim. P. 11(h).

                     2
Counsel for Balac next raises as a potential claim that the district
court erred in determining the amount of loss, pursuant to U.S. Sen-
tencing Guidelines Manual § 2F1.1(b)(1) (1995), for purposes of
ordering restitution. Balac contended at sentencing that the amount of
loss reported by the victim, American Express, was either incorrectly
reported or incorrectly attributed to him. He argued that, although he
had exclusive control over the four counterfeit credit cards that he
used in the seven day shopping spree, other unauthorized charges
were made or American Express miscalculated the amount actually
charged. Balac, however, provided no evidence to support his asser-
tion. The district court determined the amount of loss as $39,106.33,
the amount of total loss reported by the credit card company, see 18
U.S.C. § 3663(a)(1)(B)(i)(I) (1994), less $7,093.00, the value of the
merchandise seized when the Appellants were arrested. The district
court divided the remaining amount, $32,013.33, between Balac and
Drac, according to their respective roles in the offense, and ordered
Balac to pay $25,116.82. We find that the district court did not clearly
err in determining the amount of loss for purposes of ordering restitu-
tion. See United States v. Chatterji, 46 F.3d 1336, 1340 (4th Cir.
1995); USSG § 2F1.1, comment. (n.3).

Counsel for Balac next raises as a potential claim the district
court's denial of Balac's request for a downward departure. The
denial of a request for a downward departure is reviewable only if the
district court mistakenly believed that it lacked the authority to depart.
See United States v. Underwood, 970 F.2d 1336, 1338 (4th Cir.
1992). Nothing in the sentencing hearing reflects such a mistake on
the part of the district court, and accordingly we decline to review the
court's decision not to depart from the applicable guideline range.

Pursuant to the requirements of Anders, we have reviewed the
record for potential error and have found none. Therefore, we affirm
Balac and Drac's convictions and sentences. This court requires that
counsel inform their clients, in writing, of their right to petition the
Supreme Court of the United States for further review. If the clients
request that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented

                     3
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    4